Citation Nr: 1442855	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11 21-178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2013, the Board granted service connection for tinnitus.  At that time, the Board also remanded the hearing loss claim for further development. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

This claim was previously remanded by the Board in June 2013 in order to provide the Veteran an adequate VA examination.  In November 2013, the Veteran underwent a new VA examination; however the examiner's opinion is inadequate because the examiner did not provide a medical opinion regarding the Veteran's hearing loss and its etiology, which was instructed in the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

A new VA examination is needed and a medical opinion on the Veteran's hearing loss and its etiology must be provided, even if the examiner finds the results of the examination to be invalid, as hearing loss has been identified at least in the right ear as shown by a June 2013 VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination by an appropriate professional who has not previously examined the Veteran.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to answer the following questions:

a)  Does the Veteran currently suffer from hearing loss for VA purposes (see 38 C.F.R. § 3.385)?

b)  Is it at least as likely as not (a 50 percent or greater probability) that any hearing loss had its onset in or is otherwise related to his active service?  

The examiner is to provide an opinion even if the results of the examination are considered invalid as right ear hearing loss was shown in June 2013.  If the results are considered invalid, in addition to the opinion, the examiner must specifically explain why.  If the results of any individual part of the examination are not appropriate for accessing the Veteran's hearing loss the examiner must explain why.

The examiner's opinion must consider and discuss the Veteran's statements regarding his exposure to loud noise in service, the onset of his hearing loss, and its continuity.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

